Citation Nr: 0121169	
Decision Date: 08/20/01    Archive Date: 08/27/01

DOCKET NO.  99-13 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a right hip disorder, to include degenerative 
arthritis and old Legg-Perthes disease. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Counsel
INTRODUCTION

The veteran served on active duty from February to July 1968. 

This matter came to the Board of Veterans' Appeals (Board) 
from a November 1997 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  The Board remanded this case to the RO in 
September 2000 for the purposes of readjudication of the 
issue of new and material evidence in accordance with the 
decision in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
The RO accomplished the requested action and returned the 
case to the Board. 


FINDINGS OF FACT

1.  In a May 1970 decision, the Board denied a claim of 
entitlement to service connection for a right hip and leg 
condition on the basis that the disorder existed prior to 
enlistment, and was not aggravated therein.  

2.  The evidence submitted since the Board denied the claim 
in May 1970 is cumulative and redundant, and by itself or in 
connection with evidence previously assembled is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 


CONCLUSION OF LAW

The Board's May 1970 denial of the claim of entitlement to 
service connection for a right hip and leg condition is 
final; evidence submitted since that denial is not new and 
material, and the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§ 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The service medical records reflect the veteran's May 1968 
complaint of right hip pain over the prior year and a half.  
A May 1968 medical board report reflects a finding of 
deformity of the right hip due to old Legg-Perthes disease 
and deformity of the right femoral head.  It was determined 
that the condition existed prior to the veteran's entry into 
service, and that it was not incurred in the line of duty. 

In September 1968, the veteran initiated a claim alleging 
entitlement to service connection for a right hip condition.  
The RO denied the claim in October 1968, and the veteran 
appealed that decision to the Board.  In May 1970, the Board 
denied the appeal on the basis that the veteran's pre-
existing right hip and leg condition was not aggravated by 
service.  

Decisions of the Board are final under 38 U.S.C.A. § 7104; 
however, VA must reopen the claim and review the former 
disposition of the case where new and material evidence is 
submitted with regard to that previously disallowed claim.  
38 U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

The United States Court of Appeals for Veterans Claims 
(Court) has established a two-step analysis that must be 
applied in cases in which a claimant seeks to reopen a claim 
that has become final.  First, there must be a determination 
as to whether there is new and material evidence to reopen 
the claim.  If there is such evidence, the claim must be 
reviewed on the basis of all the evidence, both old and new.  
A decision regarding either is appealable.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  If the evidence is found 
to be new and material under these guidelines, the claim is 
reopened, and then the Board must evaluate the merits of the 
veteran's claims in light of all the evidence after the duty 
to assist has been fulfilled.  

Finally, the Court has stated that in determining whether 
evidence is new and material, the credibility of the new 
evidence is, preliminarily, to be presumed.  Then, the 
ultimate credibility or weight to be accorded such evidence 
must be determined as a question of fact.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

In a case unrelated to the present appeal, the Court has 
stated that in determining whether new and material evidence 
has been submitted, it is necessary to consider all evidence 
added to the record since the last time the claim was denied 
on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  
Therefore, the question now before the Board is whether new 
and material evidence has been added to the record subsequent 
to the Board's denial of the veteran's appeal in May 1970.  
In this case, the evidence added to the record includes 
reports from VA and private physicians, and the veteran's 
personal hearing testimony of March 1998.

Records from Pee Dee Orthopaedic Associates, P.A., reflect 
visits the veteran made in 1989, 1990, 1992 and 1997.  The 
veteran complained of right hip pain, and was diagnosed with 
degenerative arthritis of the right hip, and status post 
Legg-Perthes disease.  References to a right leg length 
discrepancy appear in the records.  It was also mentioned 
that the veteran's problems with the right leg and hip dated 
back to his childhood.  

In March 1991, J. Steward Haskin, Jr., M.D., performed an 
orthopedic evaluation of the veteran as per the request of 
the South Carolina Rehabilitation Department.  The history of 
a right hip injury during the veteran's childhood was noted.  
Since that time, he reportedly experienced pain and found it 
difficult to bend, squat and ambulate.  Dr. Haskin reported a 
diagnosis of severe degenerative arthritis of the right hip.  

In relation to the matter on appeal, in March 1998 the 
veteran appeared and testified before a hearing officer at 
the RO.  The veteran testified that prior to and during 
service, he had problems with the right hip and leg, yet 
these problems were more severe during service.  He argued 
that the condition was aggravated since his separation from 
service.  

VA records show that the veteran was seen in February 1999.  
At that time, he noted that a private physician was following 
him and that he was looking for a referral for a VA 
orthopedist.  The examiner noted an assessment of right hip 
pain and referred the veteran to VA Orthopedics.  

Here, the Board finds that the evidence is not new and 
material.  Clearly, the medical reports reflect a diagnosis 
related to the right hip and leg, and that the appellant's 
history dates back to a childhood injury.  However, this 
information was of record when the Board issued the decision 
in May 1970.  Therefore, it is cumulative and redundant of 
evidence previous considered.  Furthermore, just as in May 
1970, the evidence is void of medical opinions that address a 
core issue in this case, whether or not the condition was 
aggravated by service.  Therefore, the evidence submitted 
since the denial of the claim in May 1970 is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim as required under 38 C.F.R. 
§ 3.156(a).  As outlined above, it is the determination of 
the Board that the evidence presented by the appellant with 
regard to his claim of entitlement to service connection for 
a right hip and leg condition is not new and material, thus 
the claim is not reopened.  

In reaching this decision the Board considered the provisions 
of the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), however, no further 
development is in order.  In this regard, the Board remanded 
this case in September 2000 and informed the veteran that he 
had the right to submit additional evidence on the matter now 
before the Board.  The appellant, however, elected not to 
submit any evidence.  He has been informed of what was 
necessary to reopen his claim, and he has been afforded an 
opportunity to present sworn hearing testimony.  The 
appellant has not, however, suggested that any additional 
pertinent evidence is available for VA to secure under any 
duty to assist that may exist before reopening a claim.  
Hence, the Board finds that no further action is necessary to 
fulfill the notice and duty to assist provisions of the 
Veterans Claims Assistance Act of 2000 in this case.

Finally, because the veteran has not fulfilled his threshold 
burden of submitting new and material evidence to reopen his 
finally disallowed claim, the benefit of the doubt doctrine 
does not need to be applied in this case.  Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).


ORDER

New and material evidence has not been submitted sufficient 
to reopen a claim of entitlement to service connection for a 
right hip disorder, to include degenerative arthritis and old 
Legg-Perthes disease.  The appeal is denied. 


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

